                          ヘ                                    ͡




BRYAN SCHRODER
Unitcd Statcs Attorlley

ADAM ALEXANDER
Assistant United States Attorney
Federal Building`と U.S.Courthouse
222 West 7th Avcnue,Rool■ 253
Anchorage,Alaska 99513‐ 7567
Phonc:(907)271-5071
Fax:(907)271-1500
                        gOV
Emぶ 1:adam.dexander@usd●・

CATHERINE ALDEN PELKER
rrrial Attorney

Computer Crimcそ %Intcnectual Property SectiOn
1301 New York Avenuc NW,Suite 600
Washington,I)C20005
Telephone:(202)514‐ 1026
Facsimile:(202)514-6H3
Email:Cathenne.Pdkerの usdcDi.RQv

Attorneys for Plaintiff

                        IN TIIE UNITED STATES DISTRICT COUR′「

                              FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                   )No。     3:18-cr‐ 00154‐ TMB― DⅣiS

                                                )

                          Plaintift                 I PLEAAGREEMENT
         VS.                           )

  KENNETH SCHUCHMAN,
                                                )

                                                )

                                                )
                          Defcndant.
                                                )



                  Unless the parties jointly inform the Court in writing of
                  any additional agreements, this document in its entirety
                  contains the terms of the plea agreement between the
                  defendant and the United States. This agreement is
                  lirnited to the District of Alaska; it does not bind other
                  federal, state, or local prosecuting authorities.



     Case 3:18-cr-00095-SLG-DMS Document 89 Filed 09/03/19 Page 1 of 23
                           ヘ                                            ͡




Io      SUMMARY OF AGREEMENT,FEDERAL RULE OF CRIMINAL
        PROCEDURE ll
        A.       Summary of Agreement

        'Ihe defendant agrees to plead guilty to the sole count of the Indictrnent in this

case:   Count:   1   - Aiding and Abetting Computer Intrusions, in violation of       l8   LJ.S.C.


$$ 1030 and2. The United States agrees to recommend a sentence at the low end of the

guideline range as calculated and adopted by the court. The llnited States agrees not to

prosecute the defendant {i"rrther lbr any other off'ense related to the events that resulted in

the charge contained in the Indictment.

         The defendant will waive all rights to appeal the conviction and sentenoe imposed

under this agreement. The defendant         will   also waive all rights to collaterally attack the

conviction and sentence, except on the grounds of ineffective assistance of counsel or the

voluntariness of the plea.

         B.      Federal Rule of Criminal Procedure 11

         Unless the parties otherwise inform the Court in writing, Federal Rule of Criminal

Procedure     l1(cXl)(A)    and (B)   will control this plea agreement. Thus, the det'endant may

not withdraw from this agreement or the guilty plea          if the Court rejects the parties'

sentencing recommendations at the sentencing hearing.




U.S.v.KENNETH CURRIN SCHUCHMAN
3:18‐ cr‐ 00154‐ TMB… ]DMS                 Pagc 2 of23
     Case 3:18-cr-00095-SLG-DMS Document 89 Filed 09/03/19 Page 2 of 23
                             ヘ                                                   ͡




IIo    CHARGES,ELEIMENTS,FACTUAL BASIS,STATUTORY PENALTIES
       AND OTHER MATTERS AFFECTING SENTENCE
       A.    Charges

               1.          The defendant agrees to plead guilty to the sole count of the

                           Indictment:

       Count   l:       Aiding and Abetting Computer Intrusions,             a   violation of l8 U.S.C. $$

1030(a)(s)(A) and 2.

       B.      Elements

       The elements of the charge in Count                 I to which   the def'endant is pleading guilty

are as follows:

               1.          First, the crime of fraud and related activity in connection with           a


                           computer was committed in violation of 18 U.S.C. g 1030(aX5XA),

                           the elements of which are:

                                 i)     a person knolvingly    caused the transmission      of a program,

                                        code, command or infbrmation to a computer without

                                        authorization; and

                                 ii)    as a result   of the transmission, the person intentionally

                                        impaired the integrity or availability of data, a program,

                                        system, or infbrmation; and

                                 iii)   the computer was used in or affected interstate or foreign

                                        commerce or communication.




U.S,v.KENNETH CURItIN SCIIUCHⅣ IAN
                   ′
3:18… cr‐ 00154‐   1｀   M13-I)MS                 Page 3 of23
    Case 3:18-cr-00095-SLG-DMS Document 89 Filed 09/03/19 Page 3 of 23
              2.     Second, the defendant knowingly and intentionally aided, counseled,

                     commanded, induced, or procured a violation of 18 tl.S.C.        $


                     1030(aX5)(A); and

              3.     'fhird, the defendant acted before the crirne was completed with the

                     knowledge and intention of helping a person commit a violation          of

                     l8 U.S.C. $ 1030(a)(5XA).

       C.     Factual Basis

       The defendant admits the truth of the allegations in Count      I of the Indictment   and

the truth of the following statement. and the parties stipulate that the Court may rely upon

this statement to support the factual basis for the guilty plea and for the imposition of the

sentence:

       The United States and the defendant, KENNETH CURzuN SCHTJCHMAN

("SCHUCHMAN"), agree that the following facts are true and correct, and that had this

matter proceeded to trial, the United States would have proven them beyond a reasonable

doubt with adrnissible and credible evidence.

       From at least on or about July 20l7 , and continuing through October 201 8, in the

Distriet of Alaska and elsewhere, SCHUCHMAN knowingly and intentionally caused the

infection of computer devices   f'clr the purposes   of establishing Distributed Denial of

Service (DDoS) Botnets, in violation of 'I-itle 18, United States Code, Section

1030(a)(5)(A) and (b), that is, SCHUCHMAN knowingly caused the transmission of a

program, information, oode, and command, and knowingly aided and abetted others in

doing the same and in attempting to do the same, and as a result of such conduct,

U.S. v. KENNETI{ CURRIN SCHUCHMAN
                r「
3:18‐ cr‐ 00154… MB… Dレ IS   Page 4 ol'23

    Case 3:18-cr-00095-SLG-DMS Document 89 Filed 09/03/19 Page 4 of 23
intentionally caused damage and attempted to cause damage without authorization to          a


protected computer, and resulting in a loss of $5,000 or more in darnage affecting ten or

more protected computers during a one-year period, speoilically from August 1.2017

through July 31,2018.

              1.     BACKGROUND
       Distributed denial of service ("DDoS") attacks occur when multiple internet-

enabled devices act in unison to overwhelm the targeted devices. While there are many

different methodologies used to conduct DDoS attacks, the criminal intent is to generate

sufficient attack volume to overwhelm the capacity of the target device, rendering the

target device inaccessible for the duration of the attack. DDoS attacks of sufficient

volume can damage not only the intended target but also upstream internet service

providers as well as adacent servers on the same network.

       DDoS attacks are often directed at servers that provide critical services to public

and private entities. including those that host websites,   with the intent of causing

sufficient damage to render the domain or server inaccessible to legitimate users.

Individuals developing botnets to conduct DDoS attacks damagc at least two different

categories of victirn devices: victim devices that are hijacked and exploited to comprise

the botnet ("nodes") and victim devices that are the targets of the botnets DDoS attacks.

Criminals often target so-called Internet of Things (Io'l') devices such as home I)VRs,

 internet routers, and smart camera systems. These devices are oan be subject to wide-

 scale credential vulnerabilities that can permit criminal actors t<l exploit substantial

 numbers of these devices simultaneously and develop botnets at scale.

 U.S. v. KENNE'fr"l CURRIN SCHUCHMAN
 3:18‐ cr-00154-TMB‐ DMS        Page 5 of23

    Case 3:18-cr-00095-SLG-DMS Document 89 Filed 09/03/19 Page 5 of 23
             2. INSTANT     Otr'FBNSE

      SCHUCI{MAN and co-conspirators located in the tJnited States and abroad

entered into a conspiracy spanning at least the period between July 2017 and October

2018 to conduct DDoS attacks using botnets comprised of hiiacked     Iol'devices. In

furtherance of this criminal scheme, SCI{IJCHMAN and his co-conspirators continually

developed criminal tools and techniques necessary to eft'ectively deploy botnets for the

purposes of conducting DDoS attacks. They gave these botnets names such as'oSatori,"

o'Masuta,"
             and   "Okiru." Over time, these botnets grew more complex   and effective in

proportion to the number of compromised devices exploited.

       SCHUCHMAN and his co-conspirators did not have consent or pennission from

the owners of the victim devices compromising the botnet, and instead used an array     of

complex means to compromise the devices in order to foroe them to partioipate in the

DDoS aftacks against targeted victims. While SCHUCITMAN and his co-conspirators

themselves conducted DDoS attacks using the botnets they developed. their prirnary

focus was monetizing their botnets by selling access to other criminal actors in order to

generate   illicit proceeds. SCHUCHMAN      and his co-conspirators received payment from

customers who rented access to their botnets to engage in additional criminal activity.

Those payments were made in cryptocurrency, such as Bitcoin, and other online

platforms such as PayPal.

       SCHUCHMAN specialized irr researching and identiffing vulnerabilities for

classes of   victim devices for the purpose of compromising those devices at scale. f'hose

vulnerabilities often included default credential pairs such as userRames and passwords,

U.S. v. KENNETH CI.IRRIN SCHTJCHMAN
3:18-cr-00154-TⅣIB‐ DMS        Page 6 of23

    Case 3:18-cr-00095-SLG-DMS Document 89 Filed 09/03/19 Page 6 of 23
through which SCHUCHMAN and his co-conspirators were able to comprornise not only

individual devices, but entire categories of devices sharing the same vulnerability.

       From at least on or about July 28, 2017, and oontinuing through July 27,2018,

SCHUCHMAN and oo-oonspirators, who are not charged in this indictrnent, sold access

to an evolving series of DDoS botnets. Initially, the botnets were based largely on the

source code used lbr the Mirai botnet, which was the subject of a previous prosecution in

the District of Alaska. SCHUCHMAN and co-conspirators, however, added additional

features and exploited new vulnerabilities during the course of their orirninal conspiracy.

SCHI.iCI-IMAN'S principal co-conspirators included the individuals using the criminal

nicknames "Vamp" and "I)rake," whose true identities are known to the United States.

       Vamp served as thc primary developer and coder fcrr the botnet at this time. Drake

took the lead in managing the sales and customer support. SCHUCHMAN developed

and acquired exploits used to inf'ect new devices tbr the botnet and provided development

support. All three individuals and other currently uncharged co-conspirators took an

active role in aiding and abetting the criminal development and deployment of DDoS

botnets during this period for the purpose of hijacking victim devices and targeting

victims with DDoS attacks.

       In August 2017, SCHUCHMAN and co-conspirators named one of their

developmental botnets Satori. This version extended the Mirai DDoS botnet's

capabilities, targeted devices with Telnet vulnerabilities, and utilized an improved

scanning system borrowed fiom another DDoS botnet known as Remaiten.

Approximately 100,000 devices were compromised by this botnet, including devices

U.S. v. KENNETH CURRIN SCHUCHMAN
3:18-cr‐ 00154-TMB― DMS     Page 7 of 23

    Case 3:18-cr-00095-SLG-DMS Document 89 Filed 09/03/19 Page 7 of 23
located in the District of Alaska. SCIIUCHMAN and his co-conspirators used this

version of their Satori botnet to conduct DDoS attacks against victims in the United

States, including large intemet service providers, popular online garning services,

prominent internet hosting companies, and hosting companies specializing in DDoS

mitigation.

       During that August2}lT time period, SCHUCHMAN bragged about

compromising 32,000 devices belonging to a large Canadian victim ISP, which allowed

him in turn to attack targets with bandwidth approximating one Terabit per second.

SCHUCIIMAN claimed responsibility for a test attack using the comprornised Canadian

devices among others sufficient to cause a drarnatic increase to internet latency on a

national level.

       By on or about September or October 2017, SCHUCHMAN, Vamp, I)rake, and

others made improvements to the previously described Satori botnet, which they

rechristened as "Okiru." Okiru exploited vulnerable devices including the Goahead

family of surveillance cameras.

       In or about November 2017. SCHUCHMAN, Vamp, Drake, and others further

evolved Satori and Okiru, naming the updated version 'oMasuta." Masuta targeted

vulnerable Huawei and Gigabit Passive Optical Network (GPON) fiber-optic networking

devices, infecting up to 700,000 comprornised nodes. Logs during the Masuta tirne

period depict a large number of attacks launched at the end of Novernber by

SCHUCHMAN, Drake, and others, including paying customers of the criminal botnet

scheme.   At this tirne, SCHUCHMAN also operated his own distinct DDoS botnet which

U.S. v. KENNETI'{ CURRIN SCHUCHMAN
3:18-cr-00154''IMB-DMS        Page 8 of 23

    Case 3:18-cr-00095-SLG-DMS Document 89 Filed 09/03/19 Page 8 of 23
                      ヘ                                          ͡




he utilized to attack IP addresses associated   with ProxyPipe At the same time,

SCHUCITMAN was also actively scanning the internet for vulnerable telnet devices fbr

the purpose of identiSing additional devices to incorporate into his active botnets.

When SCHUCI{MAN received abuse complaints related to the scanning, he responded in

his father's identity. SCHUCHMAN frequently used identification devices belonging to

his father to further the criminal scheme.

       In or about January 2018, SCHUCHMAN, I)rake, and others focused on

combining elements of both Mirai and Satori to exploit devices largely based in Vietnam

in order to expand the size and power of the resulting botnet.

       By in or about March 2018, SCHUCHMAN, Drake, Vamp, and others further

improved the botnet, which at this time came to be known as both Tsunami and Fbot.

I'sunami/Fbot consisted predominantly of vulnerable Goahead camera devices. During

the Tsunamiffbot time period, the botnet intbcted up to 30,000 devices and was utilized

to attack garning servers as well as servers at Nuclear Fallout. During this development

period, SCHUCHMAN and his co-conspirators discovered vulnerabilities in

approximately 650,000 High Silicon DVR systems; SCHUCHMAN was able to

successfully compromise at least 35,000 of these devices for the purpose of incorporating

thern into the Tsunami/Fbot botnet. Test attacks conducted by SCHUCHMAN and his

co-conspirators using approximately 10,000 of these compromised and hiiacked DVR

systems resulted in estimated attack bandwidths exceeding 100 Gigabits per second

(Gbit/s). At that time, DDoS attacks of that scale could be expected to result in

significant damage.

LI.S. v.   KENNETH CURRIN SCHUCHMAN
3:18-cr-00154-I｀ M13-DMS                 Page 9   of23
    Case 3:18-cr-00095-SLG-DMS Document 89 Filed 09/03/19 Page 9 of 23
      In April 2018, SCFIUCHMAN and additional co-conspirators not including Vamp

and Drake developed an unnamed Qbot-derived DDoS botnet. To create this unnamed

botnet, SCHUCHMAN exploited a number of devices, including high-bandwidth GPON

devices at T'elemax. At this point, SCHUCHMAN was competing with Vamp to

compromise the same universe of botnet nodes utilizing overlapping credentials. tsoth

SCHUCHMAN and Vamp made unauthorized configuration changes to the infected

nodes in order to hinder the other's access to the comprornised nodes. SCHUCHMAN

employed tactics such as using the IPTables tool to   kill all open ports on the devices,   a


technique capable of causing substantial damage to the victim device.

      tn July 2018, SCHUCI-IMAN was l'rrst interviewed by the FBI. At the time of this

interview in July 2018, SCIIUCHMAN had reconciled with Varnp and resumed working

in eamest to improve their iterative generations of DDoS botnets described above.

       The purpose of all of the aforementioned activity was to aid and abet DDoS

attacks, which by their nature cause the transmission of code and commands that cause

damage to the   victim computers by rendering them inaccessible. At all relevant times,

SCHUCI'IMAN knew and understood that these botnets were was designed to be used,

and was in fact being used, to commit illegal and unauthorized DDoS attacks against

computers in the United States and elsewhere. SCHUCI'IMAN acted with the intent and

goal of aiding, abetting, and furthering these illegal DDoS attacks and causing them to

occur. Further, SCHUCHMAN knew that his infection of the underlying devices was

conducted without the authorization and consent of the device owners in Alaska and

other locations.

Ll.S. v. KITNNETH CURzuN SCHUCHMAN
3:18-cr-00154-'I'M[]-DMS Page l0 of 23
   Case 3:18-cr-00095-SLG-DMS Document 89 Filed 09/03/19 Page 10 of 23
       SCHUCHMAN predominantly employed the monikers "Nexus" and "Nexus-

Zeta" to converse with co-conspirators, solicit customers, and otherwise support the

creation of the aforementioned DDoS botnets.

       SCHUCHMAN was charged by indictment on August2l,2018 but his criminal

conduct continued past his initial appearance and pretrial status hearing in this case.

SCHUCHMAN went so far        as   to create a new Qbot DDoS botnet variant on or about

October 2018 while on supervised release after having been charged by indictment with

creating and deploying DDoS botnets. SCHUCHMAN also used information gleaned

from discovery in this matter to identiflr the whereabouts of his co-conspirator Drake for

the purpose of facilitating a "swatting" attack that involved a fake 9l   I call alleging a

hostage incident at Drake's residence, triggering a substantial law enforcement response

in October 2018.

       This Statement of Facts includes those facts necessary to support the defendant's

guilty plea. It does not include each and every fact known to the defendant or to the

government and it is not intended to be a full enumeration of all of the facts surrounding

the defendant's case.

       The actions of the defendant, as recounted above, were in all respects knowing,

voluntary, and intentional, and were not committed by mistake, accident or other

innocent reason.




U.S.v.KENNETH CURRIN SCHUCHMAN
3:18… cr-00095-SLC}― DMS              Pagc ll of23
    Case 3:18-cr-00095-SLG-DMS Document 89 Filed 09/03/19 Page 11 of 23
                          ヽ                                           ヘ




       D.         Statutory Penalties and Other Matters Afl'ecting Sentence

                  1.      Statutory Penalties

       The maximum statutory penalties applicable to the charges to rvhich the defendant

is pleading guilty, based on the fbcts to which the defendant        will admit in support of the

guilty plea(s), are as follows:

                  Count   I:   18 U.S.C. $ 1030   (Aiding and Abetting Computer Intrusions)

                  l) Imprisonment for not more than l0 years;

                  2) A fine not exceeding $250,000; and

                  3) Not more than three years of supervised release.

                  2.      Other Matters Affecting Sentence

                          a.       Conditions Affecting the Defendant's Sentence

       The following conditions may also apply and affect the defendant's sentence:               l)

pursuant to Comment 7 of U.S.S.G. $ 581.2, the Court may impose an additional fine to

pay the costs to the government of any irnprisonment and supervised release term; 2)

pursuant    to   18 U.S.C.$    3612(f), unless otherwise ordered, if the Court imposes a fine of

more than $2,500, interest        will be charged on the balance not paid within l5 days after

the judgment date; 3) upon         violating any condition of supervised release, a further term

of imprisonment equat to the period of the supervised release may be imposed, with no

credit tbr the time already spent on supervised release; 4) the Court may order the

defendant to pay restitution pursuant        to the l8 U.S.C.   $ 3663 and Ll.S.S.G. $ 5E I .l, and

 if lS U.S.C. $ 3663A (mandatory restitution          fcrr certain crimes) applies, the   Court shall

 order the defendant to pay restitution.
 U.S. v. KENNETH CURRIN SCHUCHMAN
 3:18‐ cr‐ 00154‐ TMB― DMS   Page l2 ol'23
    Case 3:18-cr-00095-SLG-DMS Document 89 Filed 09/03/19 Page 12 of 23
                      ヘ                                                 ヘ




                      b.      Payment of Special Assessment

       'fhe defendant agrees to pay the entire special assessment in this case on the day

the Court imposes the sentence.    All payments will be by check or money order, and are

to be delivered to the Clerk of Court, United States District Court, 222 W.7th Ave. Ilox

4, Rm.229, Anchorage, AK 99513-7564.

                      e.      Consequences of Felony Conviction

       Any person convicted of a federal felony offense may lose or be denied federal

benefits including any grants, loans, licenses, fbod stamps, welfare or other fbrms         tlf

public assistance. as well as the right to own or possess any firearms, the right to vote, the

right to hold public office, and the right to sit on   a   jury. if   applicable, any defendant who

is not a United States citizen may be subject to deportation frorn the tJnited States

fbllowing conviction for a criminal ol-fense, be denied citizenship, and not permitted to

return to the United States unless the defendant specifically receives the prior approval         of

the United States Attorney General. In some circumstances, upon conviction fbr a

criminal offense, any defendant who is a naturalized United States citizen may suffer

adverse immigration consequences, including but not limited to possible denaturalization.

       E.     Restitution

       The tl.S. Government has not presently identified a specific restitution amount

owed fbr the offense of conviction. l"he Court will have sole discretion ultimately to

determine if the def'endant has liability for any restitution.




UoS,v.KENNETH CURRIN SCHUCHMAN
3:18-cr-00154…   TMB― Dヽ lS             Pagc 13 of23
   Case 3:18-cr-00095-SLG-DMS Document 89 Filed 09/03/19 Page 13 of 23
                          ヽ                                         ヘ




           F.    Forfeiture

           Defendant knowingly and voluntarily waives his rights pursuant to Rule 32.2(a)

and adrnits that Defendant's interest in any property constituting, or derived from,

proceeds obtained, directly or indirectly, as a result of the offense of conviction, pursuant

to   18   U.S.C. $ 982(a)(2XA).

           Defendant agrees not to file a claim or withdraw any clairn already filed to any     of

the above-described property in any forfeiture proceeding, administrative or judicial,

which has been or may be initiated by the United States. Defendant further waives the

right to notice of any fbrfbiture prooeeding involving this property, agrees not trt assist

others in filing a claim to said property in any forfeiture proceeding, and     will take all

steps as requested by the United States to pass clear     title to the above-described property

to the United States, including but not limited to, executing documents and testifying

truthfully in any forleiture proceeding. Defendant further agrees to cooperate to ensure

that assets subject to forfeiture are not sold, disbursed, wasted, hidden, or otherwise made

unavailable for forfeiture.

           Defendant understands and acknowledges that the United States is relying upon

the Delendant's truthful asset fbrt'eiture disclosure and cooperation in entering into this

plea agreement.      If Defendant fails to cooperate or is untruthf'ul in this regard, the United

States may declare a material breach of this plea agreernent.




U.S.v.KENNETH CURRIN SCHUCHMAN
3:18-cr-00154-Tヽ 4B― lDMS                 Page 14 of23
      Case 3:18-cr-00095-SLG-DMS Document 89 Filed 09/03/19 Page 14 of 23
III.   ADVISORY UNITED STATES SENTENCING GUIDELINES, GUIDBI-TNT]
       APPLICATION AGREEMENTS, SENTENCING RBCOMMENDATIONS

       A.     Advisory United States Sentencing Guidelines

       The Court must consult the advisory United States Sentencing Commission

Guidelines [U.S.S.G.] as well as the tbctors set lbrth in l8 LJ.S.C. $ 3553(a) when

considering the sentence to impose. The U.S.S.G. do not establish the statutory

maximum or minimum sentence applicable to the offense(s) to which the defendant is

pleading guilty. The U.S.S.G. are not mandatory and the Court is not bound to impose a

sentence recommended bv the U.S.S.G.


       B.     GuidelineApplicationAgreements

       The parties have no agreements on any guideline applications unless set fofth

below in this section.

              1.         Acceptance of Responsibility

       If the United    States concludes that the defcndant has satisfied the criteria set out in

U.S.S.G. $ 3El   .I   and the applicable application notes, the United States agrees to

recommend the defendant for a fwo level downward adjustment for acceptance               of

responsibility and, if U.S.S.G. $ 381.1(b) applies, to move for the additional one level

adjustment for acceptance of responsibility.     Ifl   at any time prior to irnposition of the

sentence, the United States concludes that the defendant has failed to        fully satisfy the

criteria set out in U.S.S.G. $ 381.1, or has acted in a manner inconsistent with acceptance

of responsibility, the lJnited States will not make or, if'already made, will withdraw this

recommendation and moti on.


I].S. v. KENNETH CURRIN SCHUCHMAN
3:18-cr-00154-TMB-DMS                     Page l5 of 23

   Case 3:18-cr-00095-SLG-DMS Document 89 Filed 09/03/19 Page 15 of 23
       C.       SentencingRecommendations

       'I'he United States Probation Office     will prepare the defendant's pre-sentence

report in which it   will include a recommended oalculation olthe defendant's         sentence

range under the U.S.S.G. Both the United States and the defendant          will   have the

opportunity to argue in suppo( ofor in opposition to the guideline sentence range

calculation the U.S.P.O. recommends, as well as present evidence in support of their

respective sentencing arguments.

       The parties are free to recommend to the Court their respective positions on the

appropriate sentence to be imposed in this case based on the stipulated facts set forth in

Section Il.C, any additional facts established at the imposition ofsentence hearing, the

applicable statutory penalty sections, the advisory lJ.S.S.C., and the sentencing factors

set forth   in l8 U.S.C. $ 3553.

IV.    ADDITIONAL AGREEMENTS BY UNITED STATES

       In exchange for the defendant's guilty plea and the Court's acceptance of the

defendant's plea and the terms of this agreement, the United States agrees that it will not

prosecute the defendant further for any other offense      -   now known   *   arising out of the

subject ofthe investigation related to the charges brought in the Indictment in this case

and the defendant's adrnissions set forth in Section II.C.

       Provided, however, if the defendant's guilty plea or sentence is/are rejected,

withdrawn, vacated, reversed, set aside, or rnodified, at any time. in any proceeding, for

any reason, the United States      will be free to prosecute the def'endant on all charges arising

out ofthe investigation of this case including any charges dismissed pursuant to the torms

U.S. v. KENNETH CURRIN SCHUCHMAN
            TMB‐ DMS
3:18-cr-00154‐              Page l6 ol'23

    Case 3:18-cr-00095-SLG-DMS Document 89 Filed 09/03/19 Page 16 of 23
                        ヘ                                         ͡




of this agreement, which charges will be automatically reinstated as well as lilr perjury

and false statements. The defendant hereby agrees that he/she waives any def'ense that

the statute of limitations bars the prosecution of such a reinstated charge.

V.     WAIVER OF TRIAL RIGHTS, APPELLATE RIGHTS, COLLATERAL
       ATTACK RIGHTS, CLAIM FOR ATTORNBY FEES AND COSTS, AND
       RULE 4IO

       A.     Trial Rights

       Being aware of the following, the del'endant waives these trial rights:

                    If pleading to an Intbnnation,   the right to have the charges presented to

                    the grand jury prior to entering the guilty plea;

                    The right to a speedy and public trial by jury on the factual issues

                    establishing guilt or any fact affecting the mandatory rninimum and

                    statutory penalties, and any issue afl'ecting any interest in any assets

                    subject to forfeiture:

                    The right to object to the composition of the grand or trialjury;

                    The right to plead not guilty or to persist in that plea   if it has already

                    been made;

                    Ihe right to be presumed innocent and not to suff'er any criminal penalty

                    unless and until the defendant's guilt is established beyond a reasonable

                    doubt;

                    The right to be represented by counsel at trial and ifnecessary to have a

                    counsel appointed at public expense to represent the defendant at trial        -

U.S.v.KENNETH CURItIN SCHUCHⅣ IAN
                ・
 3:18-cr‐ 00154‐   FMB-1)MS             Page 17 of23
     Case 3:18-cr-00095-SLG-DMS Document 89 Filed 09/03/19 Page 17 of 23
                     the defendant is not waivittg the right to have counsel continue to

                     represent the defendant during the sentencing phase ofthis case;

                     The right to confront and cross examine witnesses against the defbndant,

                      and the right to subpoena witnesses to appear in the defendant's behalf;

                      The right to remain silent at trial, with such silence not to be used

                      against the defendant, and the right to testiS, in the defendant's ow'n

                      behalf; and

                      The right to contest the validity of any searches conducted on the

                      defbndant's property or person.

         B.       Appellate Rights

         The defbndant waives the right to appeal the conviction(s) resulting from the entry

of guilty plea(s) to the charges set fbrth in this agreement. The defendant further agrees

that if the Court imposes a sentence that does not exceed the statutory maximum penalties

-   as set   forth in Section II.D above in this agrcement, the defendant waives without

exception the right to appeal on all grounds contained in 18 U.S.C .5 3742 the sentenoe

the Court imposes. The defendant understands that this waiver includes, but is not

limited to, forfeiture (if applicable), terms or conditions of probation (if applicable) or

supervised release, any fines or restitution, and any and all constitutional (or legal)

challenges to delbndant's conviction(s) and guilty plea[s], including arguments that the

statute(s) to which defendant is pleading guilty (is/are) unconstitutional, and any and all

claims that the statement ol'Ibcts provided herein is insufficient to support defendant's

plea[s] of guilty.

U.S. v. KENNET'IJ CURRIN SCHUCHMAN
3:18-cr-00154-TMB-DMS Page l8 of 23
     Case 3:18-cr-00095-SLG-DMS Document 89 Filed 09/03/19 Page 18 of 23
      'l'he delbndant agrees that the appellate ancl collateral attack waivers contained

within this agreement rvill apply to any l8 IJ.S.C. $ 3582(c) modifications,     as   well      as the


district court's decision to deny any such moditication.

       Should the defendant file a notice of appeal in violation of this agreement, it will

                                               'I'he govemment is free to reinstate any
constitute a material breach of the agreement.

dismissed charges, and withdraw any motions for downward departures, or sentences

below the rnandatory rninirnum made pursuant to l8 IJ.S.C, $ 3553(e).

       C.     Collateral Attack Rights

       The defendant agrees to waive all rights to collaterally attack the resulting

conviction(s) and/or sentence   -   including fbrl'eiture (i1'applicable) or terms or conditions

of probation (if applicable) or supervised release. and any fines or restitution      -   the Court


imposes. The only exceptions to this collateral attack waiver are as follows: 1) any

challenge to the conviction or sentence alleging ineffective assistance of counsel          -   based


 on information not now known to the ilefundant anci whioh, in the exercise of reasonable

 diligence, coul{ not be known by the defendant at the time the Court imposes sentence;

 and 2) a challenge to the voluntariness of the def'endant's   guilty plea(s)'

        D.     Claim for Attorney Fees and Costs

        Because this is a negotiated resolution of the case, the parties waive any claim for

 the award of attorney fees and costs from the other party.

        E.     Evidence Rule 410 and Fed. R- Crim. P. I t(0

        By signing this agreement, the def'endant admits the truth ol'the facts in the

 Factual Basis portion of this agreement set forth in Section     Il.C. I'he defendant agrees
 Ll.S. v. KENNE'I'H CURRIN SCI{I'JCIIMAN
 3:18-cr-00154-TMB-DMS Page l9 of 23
    Case 3:18-cr-00095-SLG-DMS Document 89 Filed 09/03/19 Page 19 of 23
                        ヘ                                         ͡




that the statements made by him in signing this agreement shall be deemed usable and

admissible against the defendant as stipulations in any hearing, trial or sentencing that

may follow. The foregoing provision acts as a rnodification, and express rvaiver,          of

Federal Rule of Evidence 410 and F'ederal Rule o['Crirninal Prooedure       1l(0, and is

effective upon the defendant's in-court admission to the factual basis supporting the

plea(s). This provision applies regardless of'whether the court accepts this plea

agreement.

VI.     ADEQUACY OF THE AGREEMENT

        Pursuant to Local Criminal Rule 11,2(d)(7) and     (8), this plea agreement   is

appropriate in that it conforms with the sentencing goals that would otherwise be

applicable to the defendant's case if the defendant had gone to trial and had been

convicted on all counts in the charging instrument.

VII.    THE DEFENDANT'S ACCEPTANCE OF'THE TERMS OF THIS PLEA
        AGREEMENT

        l, Kenneth Currin Schuchman, the del'endant, affirm this docurnent contains all of

the agreements made between me - with the assistance of my attorney        - and the United
States regarding rny   plea(s). Therc are no other promises, zrssurances, or agreements the

United States has made or entered into with me that have al'lected my decision to enter

any plea of guilty or to enter into this agreement. If there are any additional promises,

assurillces, or agreernents, United States and I   willjointly inform the Court in rvriting

before I enter my guilty plea.




U,S・   v.KENNETII CtJRRIN SCHUCHMAN
3:18‐ cr‐ 00154‐   TMB-1)MS           Page 20 of23
    Case 3:18-cr-00095-SLG-DMS Document 89 Filed 09/03/19 Page 20 of 23
         I understand that no one, including my attomey, can guarantee the outconre oltny

case or what sentence the Court may impose        if I plead guilty. If anyone, including my

attorney, has done or said anything other than what is contained in this agreement, I will

infbrm the Court when I stand belbre it to enter rry plea.

         I enter into this agreernent understanding and agreeing that the conditions     set tbrth


herein are obligatory and material to this agreement and that any failure on my part to

fulfill these obligations will constitute   a material breach of   this agreement. If I breach

this agreement, I agree the United Statos, in its sole discretion, may withdraw frorn this

agreement and may reinstate prosecution against me on any charges arising out of the

investigation in this matter.   If my compliance with    the tenns of this plea agreement

becomes an issue, at an appropriate hearing, during which I agree any         ofmy disclosures

will   be admissible, the Court   will determine whether or not I have violated    the terms   of

this agreement. I understand the government's burden to prove a breach will be by a

preponderance of the evidence.

         I understand the Court will ask me under an oath to answer questions about the

offense to which I am pleading guilty and my understanding of this plea agreement. I

understand that I may be prosecuted      if I rrake false statements or give false answers and

may suffer other consequences set ibrth in this agreement.

         I have read this plea agreement carefully and understand it thoroughly. I know of

no reason why the Court should find me incornpetcnt to enler into this agreement or to

enter my plea. I cntcr into this agreement knowingly and voluntarily. I understand that

anything that I discuss with my attorney is privileged and conf-tdential, and cannot be

U.S. v. KENNEI'H CURRIN SCHUCHMAN
3:18‐ cr‐ 00154-TMB‐    DMS                 Page2l of23
   Case 3:18-cr-00095-SLG-DMS Document 89 Filed 09/03/19 Page 21 of 23
                       ヘ                                         ͡




revealed without my permission. Knowing this, I agree that this document      will   be filed

with the Court.

       I am fully satistied with the representation given   rne by my attorney and arn

prepared to repeat this statement at the time I stand before the Court and enter rny guilty

plea. My attorney and I have discussed all possible defenses to the charge to which I am

pleading guilty. My attorney has investigated my case and fcrllowed up on any

information and issues I have raised to my satisfaction. My attorney has taken the time to

fully explain the legal and factual issues involved in my case to my satisfaction. We have

discussed the statute applicable to my offense and sentence as well as the possible effect

the U.S.S.G.may have on my sentence.

       Based on my complete understanding of this plea agreement, I thcrefore adrnit that

I am guilty of Count   1   of the Indictrnent - Aiding and Abetting Computer lntrusions, in

violation of 18 U.S.C. $ 1030, and admit the forfeiture allegation of the Indictment in

their entirety.



DATED:桑 5//;″ ________
                                                    Defendant




U.S,v.KENNETH CURRIN SCllUCIINIAN
3:18-cr-00154‐ Tヽ 4B― DMS   Page22 of23
    Case 3:18-cr-00095-SLG-DMS Document 89 Filed 09/03/19 Page 22 of 23
        As counsel for the defendant, I have conveyed all formal plea offers. I have
discussed the terms of this plea agreement with the defendant, have fully explained the
charge(s) to which the defendant is pleading guilty, the necessary elements thereto, all
possible defenses, and the consequences of a guilty plea to a felony. Based on these
discussions, I have no reason to doubt that the defendant is knowingly and voluntarily
entering into this agreement and entering a plea of guilty. I know of no reason to
question the defendant's competence to make these decisions. If, prior to the imposition
of sentence, I become aware of any reason to question the defendant's competency to
enter into this plea agreement or to enter a plea of guilty, I wi    ediately inform the
court。


DATED:_筆
                       生             _一



                                                                YL.
                   軍             し        一   一   一   一


                           ¥L重




                                                          Attorney for Kenneth C. Schuchman

       On behalf of the United States, the following accepts the defendant's offer to plead
guilty under the terms of this plea agreement.



DATED:_
                                                          United States of America
                                                          United States Attorney




U.S.v.KENNETH CURRIN SCHUCHNIAN
3:18‐ cr… 00095-SLC}― E)MS            Page 23 of23
           Case 3:18-cr-00095-SLG-DMS Document 89 Filed 09/03/19 Page 23 of 23
